                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KATE SCHULTZ,
individually and on behalf of all others
similarly situated,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     16-cv-797-wmc
EPIC SYSTEMS CORPORATION,

                            Defendant.


       On December 12, 2016, plaintiff Kate Schultz filed a “Collective and Class Action

Complaint” against her then-employer, Epic Systems Corporation, seeking to represent

quality assurance employees who were “commonly misclassified as exempt from overtime

wages under state and federal law.” (Compl. (dkt. #1) 1 (capitalization altered).) In

response, Epic filed a motion to dismiss and compel individual arbitration (Mot. Dismiss

(dkt. #8) 1) under a Mutual Arbitration Agreement Regarding Wages and Hours (the

“Arbitration Agreement” or the “Agreement”), which requires all wage claims be submitted

to individual arbitration (Def.’s MTD Br. (dkt. #9) 1).

       After plaintiff filed her opposition, the parties requested and the court stayed all

proceedings in light of the Supreme Court’s grant of certiorari in Epic Systems Corporation

v. Lewis, No. 16-285. (See J. Mot. Stay (dkt. #17) 1-3; Jan. 31, 2017 Order (dkt. #18).)

On May 21, 2018, the Supreme Court issued its decision, explaining that “Congress has

instructed that arbitration agreements like those before us must be enforced as written,”

reversing the Seventh Circuit’s contrary decision. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612,

1632 (2018). The following day, this court asked plaintiff to explain why Lewis did not
require the court to grant defendant’s pending motion. (May 26, 2018 Order (dkt. #26).)

Plaintiff responded that “Epic’s Arbitration Agreement is procedurally and substantively

unconscionable,” an issue she raised briefly in a footnote in her opposition brief (Pl.’s Req.

Extension of Time (dkt. #27) 2 (citing Pl.’s Opp’n (dkt. #12) 13 n.6)) and a possible

defense arguably left open in light of Lewis, see 138 S. Ct. at 1622-23. Having agreed to at

least consider these unconscionability arguments also, the court agreed to accept additional

submissions by the parties on those arguments.1 (June 12, 2018 Order (dkt. #29).) For

the reasons that follow, the court now concludes that all issues before it in this case must

be decided in the first instance in arbitration.



                                         BACKGROUND2

       Plaintiff Kate Schultz and the members of her putative class were employed by Epic

as quality assurance employees during the three years immediately preceding the filing of

the lawsuit. These employees were deemed to be exempt from overtime wages by Epic.

Instead, they were paid fixed salaries that were not dependent on the hours they worked.

Nevertheless, plaintiff alleges her colleagues and she performed job duties that were not



1
 In the meantime, Judge Crabb considered and rejected similar unconscionability arguments in
Lewis. See Lewis v. Epic Sys. Corp., No. 15-cv-82-bbc, 2019 U.S. Dist. LEXIS 11977, at *2, *7-*13.

2
  These facts are drawn from the complaint unless otherwise noted. The court also considers the
Arbitration Agreement and its cover email and attached supporting FAQ sheet. See 188 LLC v.
Trinity Indus., Inc., 300 F.3d 730, 735 (7th Cir. 2002) (“It is also well-settled in this circuit that
‘documents attached to a motion to dismiss are considered part of the pleadings if they are referred
to in the plaintiff’s complaint and are central to his claim. Such documents may be considered by
a district court in ruling on the motion to dismiss.’” (quoting Wright v. Assoc. Ins. Cos. Inc., 29 F.3d
1244, 1248 (7th Cir. 1994)) (holding that the district court appropriately considered a document
attached to defendant’s motion to dismiss because the court “needed to view [the document] to
understand the nature of the dispute between the parties”).

                                                   2
exempt from the Fair Labor Standards Act’s overtime requirements as they were not

responsible for managing Epic’s customers or business operations, nor were they required

to use discretion or independent judgment on significant matters. Specifically, she alleges

that their main job was to perform quality assurance work on software produced by Epic;

more specifically, they used the software and documented problems they encountered. As

such, none of these employees were skilled in computers, such as software engineers, system

analysts, or computer programmers might be.               In particular, they lacked a software

background. Plaintiff alleges that quality assurance employees routinely worked over 40

hours in a week and did not receive overtime compensation. Moreover, she alleges that

Epic knew or should have known this because it assigned the work and required quality

assurance employees to record their hours.

       On March 29, 2016, Epic circulated an Arbitration Agreement to its quality

assurance employees via email; that Agreement had an effective date of April 12, 2016.

(Def.’s MTD Br. (dkt. #9) 2-3.) Among other things, the email explained that Epic began

shifting to arbitration for wage-and-hour claims in April 2014, but did not include the

quality assurance employees due to a then-ongoing lawsuit. (Mar. 29, 2016 Email (dkt.

#10-2) 2.)3 The email also explained that:

               We believe the benefits of arbitration outweigh litigation,
               which can be inefficient and wasteful. Arbitration is a process


3
  In filing her original complaint, plaintiff specifically alleges that the Arbitration Agreement was
provided to some employees in April 2014, but also notes that at the time of filing “the District
Court for the Western District of Wisconsin and the Seventh Circuit Court of Appeals have ruled
that this arbitration agreement is illegal and unenforceable.” (Compl. (dkt. #1) ¶ 20.) In moving
for arbitration, defendant responded that “Epic understands and appreciates the impact of the
Seventh Circuit’s Lewis decision, but files the instant motion in order to preserve its right to compel
arbitration if and when the United States Supreme Court overturns the Seventh Circuit’s Lewis
decision.” (Def.’s MTD Br. (dkt. #9) 4 n.2.)
                                                  3
              outside of the court system that will allow you to pursue your
              individual claims with many of the rights and procedures that
              would be available in a lawsuit. The same laws apply in both.
              The arbitrator (whom you would participate in selecting)
              would be directed to reach a legal conclusion just as a judge
              would. The arbitrator can provide the same remedies as if you
              were in court. However, because arbitration puts some
              reasonable limits on processes, by addressing the merits of your
              claim through arbitration, rather than through individual
              litigation or class action, disputes can be resolved more quickly,
              with less expense and without the extraordinary distraction
              from our work that litigation often imposes.

(Id.) Additionally, the email noted that the attached agreement became effective on April

12, 2016, “provided you remain employed on that date.” (Id.) Also attached to the email

was a FAQ document about arbitration. (See id.)

       The Agreement itself includes mutual promises to arbitrate:

              Epic Systems Corporation (“Epic”) and I agree to use binding
              arbitration, instead of going to court, for any “covered claims”
              that arise or have arisen between me and Epic, its related and
              affiliated companies, and/or any current or former employee of
              Epic or a related or affiliated company. I understand that if I
              continue to work at Epic, I will be deemed to have accepted
              this Agreement.
              ***
              I understand and agree that arbitration is the only
              litigation forum for resolving covered claims, and that
              both Epic and I are waiving the right to a trial before a
              judge or jury in federal or state court in favor of
              arbitration.

(Arbitration Agreement (dkt. #10-1) 2 (emphasis original).) It defines “covered claims” as

“any statutory or common law legal claims, asserted or unasserted, alleging the

underpayment or overpayment of wages, expenses, loans, reimbursements, bonuses,

commissions, advances, or any element of compensation, . . . or any other claimed violation

of wage-and-hour practices or procedures under local, state or federal statutory or common


                                              4
law” including “based on claims of eligibility for overtime.” (Id.) Further, the Agreement

provided for a waiver of class and collective claims:

              I also agree that covered claims will be arbitrated only on an
              individual basis, and that both Epic and I waive the right to
              participate in or receive money or any other relief from any
              class, collective, or representative proceeding. No party may
              bring a claim on behalf of other individuals, and any arbitrator
              hearing my claim may not: (i) participate in or facilitate
              notification of others of potential claims; or (ii) arbitrate any
              form of a class, collective, or representative proceeding.

(Id.)   Specifically excluded from the Agreement are “claims alleging discrimination,

harassment, or retaliation,” and “any claims that cannot be required to be arbitrated as a

matter of law.” (Id.) Finally, the Agreement expressly provides that both sides shall have

the right to legal representation in arbitration (although neither would be entitled to

attorneys’ fees unless provided for by law) before laying out the rules governing the

arbitration procedures. (Id. at 3.)

        Attached to the email circulating the Agreement was a document entitled “FAQs re

Mutual Arbitration Agreement.” (See generally, FAQs (dkt. #10-2) 9-10.) That document

explained: (1) the Agreement was to arbitrate wage and hour claims, in lieu of court

litigation; (2) the Agreement did not extend to all claims, but only wage and hour claims;

(3) “[a]rbitration is a forum for dispute resolution where the dispute is presented by each

side to a neutral decision-maker, an arbitrator, who then makes a decision on the

appropriate outcome”; (4) “arbitration is essentially an informal trial in front of the

arbitrator,” which is “typically not appealable,” while litigation is longer and more formal,

in which “issues may be presented to a judge or jury (or both),” with the possibility of

appeal, “often adding a period of years before final resolution of the case”; (5) arbitration

                                              5
was selected, in part, to resolve claims “more quickly and efficiently” and because it “can

be considerably less costly for both parties than litigation”; (6) Epic would pay the

arbitrator and administrative fees, “[o]ther than a filing fee, which would be the same or

less than in state court”; and (7) the American Arbitration Association would select the

arbitrator from a list of possible arbitrators after the parties had reviewed, struck, and

ranked the options. (Id.) The FAQ document also confirmed that the Agreement required

the waiver of class claims, adding that

               A class claim requires you to participate as part of a larger
               group. Because any individual employee’s issues or concerns
               will not be particularly important to resolution of a class claim,
               they may not get addressed at all. Individual arbitration
               focuses on the individual claim of the employee. Class action
               claims are also complex to litigate; they take a long time and
               they involve lots of legal fees to defend. Additionally,
               attorneys, not employees, are usually the biggest winners in
               class actions, often charging very large fees to both the class
               and the company

(Id. at 10.)

       Plaintiff Schultz remained employed at Epic as of April 12, 2016, when the

Arbitration Agreement took effect, and she continued her employment until May 22, 2017.

(Schultz Decl. (dkt. #32) ¶ 3.)



                                          OPINION

       Defendant moves to dismiss this lawsuit under Rule 12(b)(1), requesting that the

court compel plaintiff to arbitrate her claims on an individual basis. (See Def.’s MTD Br.

(dkt. #9) 1-2.) “Because a motion to compel arbitration is essentially a claim that the

court lacks subject matter jurisdiction, it is proper for the court to consider matters beyond

the allegations in the complaint.” Hankee v. Menard, Inc., No. 07-C-661-C, 2002 WL
                                               6
32357167, at *1 (W.D. Wis. Apr. 15, 2002) (citing Capitol Leasing Co. v. Fed. Deposit Ins.

Corp., 999 F.2d 188, 191 (7th Cir. 1993)). The burden of establishing proper subject

matter jurisdiction rests on the party asserting it. Muscarello v. Ogle Cnty. Bd of Comm’rs,

610 F.3d 416, 425 (7th Cir. 2010). Typically, that is the plaintiff, and this case starts

behind the proverbial eight ball in the form of an unambiguous agreement compelling

arbitration.

       In response, plaintiff relies principally on the United States Supreme Court’s

recognition in Lewis that an otherwise binding arbitration agreement may still be

invalidated if found unconscionable. 138 S. Ct. at 1622-23. Accordingly, for purposes of

determining jurisdiction, the sole question here comes down to whether the Arbitration

Agreement is unconscionable under Wisconsin law. See Villalobos v. EZCorp. Inc., No. 12-

cv-852-slc, 2013 WL 3732875, at *2 (W.D. Wis. July 15, 2013) (Under Wisconsin law,

“unconscionability means ‘an absence of meaningful choice on the part of one of the parties

together with contract terms which are unreasonably favorable to the other party.’”

(quoting Disc. Fabric House of Racine, Inc. v. Wis. Tel. Co., 117 Wis. 2d 587, 601, 345

N.W.2d 417 (1984))).

       Under Wisconsin law, the common law doctrine of unconscionability exists to

prevent “oppression or unfair surprise,” but not “disturbance of allocation of risks because

of superior bargaining power.” Wis. Auto Title Loans, Inc. v. Jones, 2006 WI 53, ¶ 32, 290

Wis.2d 514, 714 N.W.2d 155 (2006) (quoting Richard A. Lord, Williston on Contracts

§ 18.8, at 49-50 (4th ed. 1998)). “A contract is unconscionable when no decent, fair-

minded person would view the result of its enforcement without being possessed of a

profound sense of injustice.” Hankee, 2002 WL 32357167 at *4 (quoting Foursquare Props.
                                           7
Joint Venture I v. Johnny’s Loaf & Stein, Ltd., 116 Wis.2d 679, 681, 343 N.W.2d 126 (Ct.

App. 1983)).      Moreover, plaintiff bears the burden to establish unconscionability.

Villalobos, 2013 WL 3732875, at *2 (citing Green Tree Fin. Corp. Alabama v. Randolph, 531

U.S. 79, 91 (2000)).

       Procedural and substantive unconscionability factors must be weighed “on a case-

by-case basis.”   Id. (internal citations omitted).   As the Wisconsin Supreme Court

explained, “[t]he more substantive unconscionability present, the less procedural

unconscionability is required, and vice versa.” Jones, 2006 WI 53, ¶ 33. However, a

quantum of each is required. Id.



I. Procedural Unconscionability

       Procedural unconscionability examines the contract’s formation “to determine

whether there was ‘a real and voluntary meeting of the minds.’” Clemins v. GE Money Bank,

No. 11-CV-00210, 2012 WL 5868659, at *4, (E.D. Wis. Nov. 20, 2012) (quoting Jones,

2006 WI 53, ¶ 34).       Courts consider factors such as the parties’ “age, education,

intelligence, business acumen and experience, relative bargaining power, who drafted the

contract, whether the terms were explained to the weaker party, whether alterations in the

printed terms were possible, [and] whether there were alternative sources of supply for the

goods in question.” Disc. Fabric, 117 Wis. 2d at 602 (citation omitted).

       Plaintiff raises a number of concerns that she contends render the Arbitration

Agreement procedurally unconscionable.        First, she argues that Epic “coercive[ly]”

disseminated the Agreement, thereby preventing a meeting of the minds. (Pl.’s Suppl.

Resp. to Def.’s Mot. Dismiss (dkt. #31) 4.) In particular, she contends that the quality

                                            8
assurance employees lacked “a meaningful choice as to whether to accept the terms of the

Arbitration Agreement” because they were not able to negotiate or obtain additional

information beyond the FAQ document provided with the agreement itself. (Id. at 5.)

Implicit in this argument is the contention that Epic exploited its stronger bargaining

power. (See Lewis Opp’n (15-cv-82-bbc, dkt. #42) 17-18.)

       While plaintiff’s concern is understandable, it is not enough to render the agreement

to arbitrate unconscionable. In fact, she and the other quality assurance employees did

have a meaningful choice: accept the terms of the Arbitration Agreement and remain

employed or reject it and look for work elsewhere. Stark as that choice may have been,

current, controlling case law holds that remaining employed on the effective date of the

Arbitration Agreement provided sufficient consideration and indicates there was a meeting

of the minds. See Tinder v. Pinkerton Sec., 305 F.3d 728, 734 (7th Cir. 2002) (In Wisconsin,

“at-will employees give adequate consideration for employer promises that modify or

supplant the at-will employment relationship by remaining on the job.” (citations

omitted)); see also Hankee, 2002 WL 3257167, at *4 (“Contrary to plaintiff’s suggestion,

she did have a choice: she could have rejected the terms of the agreement and found

employment elsewhere.”); Lewis, 2019 U.S. Dist. LEXIS 11937, at *12-*13 (declining to

find arbitration agreement lacked consideration).

       Plaintiff further contends that the information provided did not clearly lay out that

option (Pl.’s Suppl. Resp. to Def.’s Mot. Dismiss (dkt. #31) 5), but (1) the circulating

email told employees that the Agreement “is effective on April 12, 2016, provided you remain

employed on that date” (Mar. 29, 2016 Email (dkt. #10-2) 2 (emphasis added)), and (2) the

Agreement itself states that “I understand that if I continue to work at Epic, I will be
                                           9
deemed to have accepted this Agreement” (Arbitration Agreement (dkt. #10-1) 2). The

only reasonable interpretation of these statements is that an employee would be subject to

the Arbitration Agreement if she chose to continue working at Epic on or after April 12,

2016.4

         Accordingly, as Epic points out, plaintiff had the opportunity to avoid the

Arbitration Agreement by resigning before the effective date. (Def.’s Suppl. Mem. Supp.

Mot. Dismiss (dkt. #33) 5.) At minimum, those roughly two weeks between receiving the

Agreement and its taking effect, was sufficient time to read and consider the materials,

which were “written in plain terms[ and] in a regular sized font,” and consider the option

of quitting. (Id. at 3.)5 Finally, it is well established that unequal bargaining power is not


4
  This is actually an arguable difference between Lewis and this case, that makes plaintiff’s claim
here weaker. In Lewis, the arbitration agreement arguably went into effect immediately. (Lewis
Opp’n (15-cv-82-bbc, dkt. #42) 4 (“I understand that if I continue to work at Epic, I will be deemed
to have accepted this Agreement.” (quoting the Lewis arbitration agreement)).) Here, Schultz
arguably had more time to consider the option of quitting, if only a couple of weeks, before being
bound by the Agreement.

5
  Of course, the use of “plain English” alone cannot “defeat a showing of a quantum of procedural
unconscionability.” Jones, 2006 WI 53, ¶ 57. Here, however, plain English and appropriate font
size, plus plaintiff’s educational and professional background, militate against a finding of
procedural unconscionability. Moreover, the fact that plaintiff arguably lacked the opportunity to
ask questions about the Agreement or negotiate the specific terms is ultimately irrelevant. See Jones,
2006 WI 53, ¶¶ 52-53 (explaining that “a contract entirely prepared by one party and offered to
another who does not have the time or the ability to negotiate about the terms” is an adhesion
contract and that “adhesion contracts are [ordinarily] valid”). In Jones, the Wisconsin Supreme
Court did find an adhesion contract was part of “a quantum of procedural unconscionability.”
However, that finding was also based on the contract at issue related to an auto title loan that the
defendant took out and that “the borrower was indigent, needed money, and was in a weak
bargaining position.” 2006 WI 53, ¶¶ 43-50. Plaintiff offers no such evidence here. Moreover,
defendant credibly contends that it has a corporate culture with an “open-door, first-name policy”
that encourages questions about employment. (Redbook Excerpt (dkt. #34-1) 5-6.) Nor does
plaintiff assert that she had any unanswered questions, only that she “was not provided with an
opportunity by Epic to ask questions.” (Schultz Decl. (dkt. #32) ¶ 6.) See Lewis, 2019 U.S. Dist.
LEXIS 11937, at *7-*8 (rejecting plaintiff’s argument that arbitration agreement was procedurally
unconscionable because it was presented “on a take-it-or-leave-it basis, without giving plaintiff any
opportunity to reject it or ask questions”).
                                                 10
enough to invalidate an employment-context arbitration agreement. Hankee, 2002 WL

3257167, at *4 (citing Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 33 (1991)).

       Second, plaintiff contends that the Arbitration Agreement was circulated with “a

misleading email claiming arbitration allows [the quality assurance employees] to pursue

claims as if they were in court” when in fact: (1) litigation would permit discovery broader

than 25 document requests, two days’ of depositions and a single interrogatory; and

(2) litigation would provide opportunities for a jury trial and appeal, which are both

unavailable in arbitration.      (Pl.’s Suppl. Resp. to Def.’s Mot. Dismiss (dkt. #31) 4.)

Likewise, she contends that the FAQ document was misleading in its description of class

action lawsuits. (Id. at 4-5.)

       In response, defendant contends the challenged statements are not misleading, and

that it is plaintiff who “misrepresents” the statements. (Def.’s Suppl. Mem. Supp. Mot.

Dismiss (dkt. #33) 7-8.) The court largely agrees. While the March 26, 2016, email notes

that “[t]he same laws apply in both [litigation and arbitration],” it also explains that

“[a]rbitration is a process outside of the court system that will allow you to pursue your

individual claims with many of the rights and procedures that would be available in a

lawsuit,” but that “arbitration puts some reasonable limits on processes.” (Mar. 26, 2016

Email (dkt. #10-2) 2.) Moreover, the Agreement itself specifies discovery limitations that

will apply in arbitration, while noting that the arbitrator “may allow additional discovery

upon a showing of substantial need by either party or upon a showing of an inability to

pursue or defend certain claims without such additional discovery.”            (Arbitration

Agreement (dkt. #10-1) 3.) The FAQ document also explains the differences between

arbitration and litigation:
                                              11
              An arbitration is essentially an informal trial in front of the
              arbitrator. . . . [D]ecisions in arbitration are typically not
              appealable. If you went to court (litigation), the issues may be
              presented to a judge or jury (or both), and the process is subject
              to more formal rules and usually takes a much longer time to
              get resolution. In addition, court cases can be appealed[.]

(FAQs (dkt. #10-2) 9.)

       While these statements may emphasize the benefits of arbitration, and even portray

some of its limitations as a positive trade off, there is nothing that is materially misleading

in the information provided to the quality assurance employees regarding the differences

between litigation and arbitration.     See Lewis, 2019 U.S. Dist. LEXIS 11937, at *10

(rejecting plaintiff’s argument that defendant misled employees with statements that

arbitration allowed employees to pursue claims “as if [they] were in court”; “[t]he same

laws apply”; and arbitration “can provide the same remedies as if you were in court”).

Moreover, nothing prevented plaintiff or others presented with the Agreement from doing

research or consulting others as to the pros and cons of arbitration as an alternative means

of dispute resolution.

       Plaintiff’s concerns about defendant’s statements regarding class actions are

similarly overblown. Through the FAQ document, the quality assurance employees were

informed that “[b]ecause any individual employee’s issues or concerns will not be

particularly important to resolution of a class claim, they may not get addressed at all.”

(FAQs (dkt. #10-2) 10.) Plaintiff contends that this is misleading. (Pl.’s Suppl. Resp. to

Def.’s Mot. to Dismiss (dkt. #31) 4-5.) Certainly, the answer could have been more

neutrally worded and acknowledged the possible merit of allowing class actions where

“there are questions of law or fact common to the class” and those questions “predominate

                                              12
over any questions affecting only individual members.” Fed. R. Civ. P. 23(a)(2), (b)(3).

(See also Pl.’s Suppl. Resp. to Def.’s Mot. Dismiss (dkt. #31) 5 (noting that “the actual

purpose of a collective or class action . . . is to resolve only the common issues shared by a

group of employees”).) Still, defendant has no fiduciary duty of full disclosure to its

employees, and to the extent it was attempting to put the merits of “simple,” individual

arbitration over class actions, its rhetoric was not unconscionable under Wisconsin law,

especially since the employees had time to research and consider these alternatives.

         Plaintiff also objects to the statement that “attorneys, not employees, are usually

the biggest winners in class actions” as both inaccurate and unsupported. (Pl.’s Suppl.

Resp. to Def.’s Mot. Dismiss (dkt. #31) 5 (quoting Mar. 29, 2016 Email (dkt. #10-2)

10).) Defendant responds that this statement is obviously one “of opinion -- on an issue

on which lawyers, judges, politicians, commentators, and the public have legitimate, good

faith differences of opinion -- [that] cannot . . . reasonably be said to have coerced or misled

Schultz so as to be unconscionable.” (Def.’s Suppl. Mem. Supp. Mot. Dismiss (dkt. #33)

8.) Again, the court agrees. The complete sentence reads: “Additionally, attorneys, not

employees, are usually the biggest winners in class actions, often charging very large fees to

both the class and the company.” (FAQs (dkt. #10-2) 10.) While not expressly labeled

as a statement of opinion, the belief that lawyers benefit more than plaintiffs in class

actions is a common one, albeit open to debate. See, e.g., Lisa Nagele-Piazza, Wage and

Hour Class Actions Can Cost Employers Millions, Soc’y for Hum. Resource Mgmt. (Feb. 5,

2018),          https://www.shrm.org/resourcesandtools/legal-and-compliance/employment-

law/pages/wage-and-hour-class-actionss.aspx (explaining that wage and hour disputes “are

cash cows for plaintiffs’ attorneys because fees are relatively easier to obtain than in other
                                             13
forms of commercial litigation and because liquidated damages may be included”); Daniel

Fisher, Study Shows Consumer Class-Action Lawyers Earn Millions, Clients Little, Forbes (Dec.

11,   2013,    8:46    a.m.),   https://www.forbes.com/sites/danielfisher/2013/12/11/with-

consumer-class-actions-lawyers-are-mostly-paid-to-do-nothing/ (“Plaintiff lawyers often

win even when they lose. About a third of the cases are voluntarily dismissed with the

lawyers and a few select plaintiffs being paid to go away, while the rest of their would-be

clients get nothing. Defense lawyers, of course, get paid in every case.”). And again, even

if read as a statement of fact, it is unlikely that statement would have materially changed

an employee’s analysis, especially in the context of the immediately preceding sentence

stating that “Class action claims are also complex to litigate; they take a long time and they

involve lots of legal fees to defend.” (FAQs (dkt. #10-2) 10.) Regardless, this is rhetoric,

not unconscionable behavior, at least absent a fiduciary relationship.

       Third, and finally, plaintiff contends that she “was not informed by anyone at Epic

that [she] may have a pending legal claim for unpaid overtime.” (Schultz Decl. (dkt. #32)

¶ 9; see also Lewis Opp’n (15-cv-82-bbc, dkt. #42) 20-21.) Predictably, defendant responds

that requiring employers to inform employees about potential, pending claims would be a

slippery slope: “any employer who believes that an employee may file suit in court [could]

never ask for or require the employee to participate in arbitration (no matter the merits of

the potential suit), or [could] only do so after explaining the employee’s potential court

claims in explicit detail,” which defendant argues “would create an exception that would

make the [Federal Arbitration Act] completely toothless.” (Def.’s Suppl. Mem. Supp. Mot.

Dismiss (dkt. #33) 10.) While defendant’s response is hyperbolic, and raises a question

of public policy, it highlights the weakness of plaintiff’s position in light of the law in
                                           14
Wisconsin as it stands today. Good policy or not, employees are generally responsible for

knowing their legal rights, rather than depending on the contracting party sitting across

the table from them in a negotiation, even an arguably one-sided one with their employers.

If plaintiff wants to foist on employers a duty to uncover and present possible causes of

action that employees may currently be able to assert, or compel other disclosures before

contracting with employees to waive their right to assert claims in court, the remedy is in

the Wisconsin Legislature, not in stretching the law of unconscionability into something it

is not.

          Importantly, the Agreement did not release any already-accrued claims, rather it

required plaintiff and other quality assurance employees’ claims to be resolved through

arbitration if they wished to remain employed at Epic and filed the claim after April 12,

2016. See Lewis, 2019 U.S. Dist. LEXIS 11937, at *10-*11 (rejecting plaintiff’s argument

that “defendant should have told plaintiff that he may have a pending claim,” noting that

“the arbitration agreement did not require plaintiff to waive or release already-accrued

claims”). Accordingly, plaintiff cannot demonstrate procedural unconscionability. See

Hankee, 2002 WL 3257167, at *4 (finding plaintiff’s unconscionability claim to have “no

merit” in part because “plaintiff has not alleged and has not adduced any evidence to show

that she was coerced or defrauded into agreeing to the arbitration provision”); Lewis, 2019

U.S. Dist. LEXIS 11937, at *7-*11 (finding no procedural unconscionability).



II. Substantive Unconscionability

          Having failed to establish that the Arbitration Agreement was procedurally

unconscionable, the inquiry is at an end since plaintiff must, as discussed above, establish

                                             15
some measure of both procedural and substantive unconscionability. Jones, 2006 WI 53,

¶ 33. For the sake of completeness, however, the court will briefly consider whether the

Arbitration   Agreement     is   arguably   substantively    unconscionable.      “Substantive

unconscionability refers to the reasonableness of the contract terms to which the

contracting parties agreed, considered in the light of the commercial background and

commercial needs.” Villalobos, 2013 WL 3432875, at *2 (citing Jones, 2006 WI 53, ¶¶ 35,

36). Accordingly, it “addresses the fairness and reasonableness of the contract provision

subject to challenge.” Jones, 2006 WI 53, ¶ 35. “Substantive unconscionability focuses on

the   one-sidedness,    unfairness,      unreasonableness,    harshness,   overreaching,    or

oppressiveness of the provision at issue.”       Id. at ¶ 59.    A contract is substantively

unconscionable if its terms “are unreasonably favorable to the more powerful party.” Id.

at ¶ 36.

       Plaintiff   argues   that   the    Arbitration   Agreement    “manifests    substantive

unconscionability” because it applies to claims “that employees, not Epic, would bring,”

while leaving “Epic’s ability to sue in court . . . essentially unbridled,” creating “severe

asymmetry.” (Lewis Opp’n (15-cv-82-bbc, dkt. #42) 22-23.) While recognizing that Epic

would also be forced to arbitrate any “overpayment” claims, plaintiff argues this symmetry

is chimerical since Epic has never brought that type of claim against an employee and likely

never would. (Id. at 23.) Acknowledging the practical strength of this argument, the terms

of the Arbitration Agreement do begin with an exchange of promises between Epic and

Schultz “to use binding arbitration, instead of going to court, for any ‘covered claims.’”

(Arbitration Agreement (dkt. #10-1) 2.) Moreover, by definition, those “covered claims”

include some claims that employees would bring, as well as some that Epic would bring.
                                        16
Defendant even identifies “failure to reimburse or repay loans or advances” as one example

that it would have to bring in arbitration against a former employee. (Def.’s Suppl. Mem.

Supp. Mot. Dismiss (dkt. #33) 12.)6

       Regardless of past litigation decisions, Epic will be required to arbitrate any future

claims for overpayment or repayment. And both sides -- Epic and Schultz -- are required

to arbitrate wage-and-hour claims. See Lewis, 2019 U.S. Dist. LEXIS 11937, at *11-*12

(explaining that both Epic and plaintiff are “equally bound” to arbitrate covered claims).

Neither side can opt out of that required arbitration. Compare Jones, 2006 WI 53, ¶ 75

(“We conclude that the broad, one-sided, unfair ‘save and except’ parenthetical allowing

Wisconsin Auto Title Loans full access to the courts, free of arbitration, while requiring

the   borrower     to   arbitrate,   renders    the   arbitration   provision    substantively

unconscionable.”).      The fact that some other claims -- such as those “alleging

discrimination, harassment, or retaliation” -- are expressly excluded does not by itself

render the Agreement to address wage and hour claims in arbitration substantively

unconscionable as long as that commitment runs in both directions. See Lewis, 2019 U.S.

Dist. LEXIS 11937, at *11 (explaining the agreement only applied to “a narrowly defined

category of claims”). Accordingly, the Arbitration Agreement is also not substantively

unconscionable.



III. Relief

       The Federal Arbitration Act specifies that after a court has determined that



6
  Defendant also contends that its past failure to bring any overpayment claims should be deemed
irrelevant. (Id. at 13.)
                                               17
arbitration is appropriate, the court “shall on application of one of the parties stay the trial

of the action until such arbitration has been had in accordance with the terms of the

agreement.” 9 U.S.C. § 3. There is also “a judicially-created exception to the general rule

which indicates district courts may, in their discretion dismiss an action rather than stay it

where it is clear the entire controversy between the parties will be resolved by arbitration.”

Villalobos, 2013 WL 3432875, at *8 (quoting Green v. SuperShuttle Int’l, Inc., 653 F.3d 766,

769-70 (8th Cir. 2011)). Since it is clear that the entire dispute here will be resolved

through arbitration, dismissal is appropriate.       See id. at *9.    Likewise, because the

Arbitration Agreement waives class and collective claims, the arbitration must move

forward on an individual basis between Schultz and Epic.



                                           ORDER

       IT IS ORDERED that Defendant’s motion to dismiss and compel individual

arbitration (dkt. #8) is GRANTED. Plaintiff’s case is DISMISSED.

       Entered this 25th day of March, 2019.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                              18
